283 F.2d 694
James R. MELTON, Claimant, Appellant,v.TEXAS TOY COMPANY, Debtor, Appellee.
No. 18424.
United States Court of Appeals Fifth Circuit.
November 16, 1960.

Appeal from the United States District Court for the Northern District of Texas; T. Whitfield Davidson, Judge.
Wm. Andress, Jr., Dallas, Tex., for appellant.
Wm. Madden Hill, Dallas, Tex., for appellee.
Before RIVES, Chief Judge, and BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
We find ourselves in complete agreement with the findings, conclusions, opinion and order of the Referee in Bankruptcy with respect to the claim of James R. Melton. The judgment of the district court is therefore


2
Affirmed.